Name: 86/220/EEC: Sixth Commission Decision of 16 May 1986 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability (Only the Spanish and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: political geography;  insurance
 Date Published: 1986-06-07

 Avis juridique important|31986D022086/220/EEC: Sixth Commission Decision of 16 May 1986 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability (Only the Spanish and Portuguese texts are authentic) Official Journal L 153 , 07/06/1986 P. 0054*****SIXTH COMMISSION DECISION of 16 May 1986 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability (only the Portuguese and Spanish texts are authentic) (86/220/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/166/EEC of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability (1), as last amended by Directive 84/5/EEC (2), and in particular Article 7 (3) thereof, Whereas on 22 April 1974 the national insurers' bureaux of the nine Member States concluded in conformity with the principles laid down in Article 7 (2) of Directive 72/166/EEC agreements with the national insurers' bureaux of Hungary, Czechoslovakia and the German Democratic Republic whereby the national insurers' bureaux of the Member States guarantee the settlment of claims in respect of accidents occurring on their territory caused by vehicles normally based in the territory of one of the aforesaid third countries; Whereas the Commission subsequently adopted Third Commission Decision 75/23/EEC (3) relating to the application of Directive 72/166/EEC, which required each Member State to refrain as from 1 January 1975 from making checks on insurance against civil liability in respect of vehicles which are normally based in the territory of Hungary, Czechoslovakia or the German Democratic Republic in so far as such vehicles are covered by the terms of the agreements entered into on 22 April 1974 between the respective insurers' bureaux of the Member States and the corresponding bureaux of the said third countries; whereas no such agreement yet exists between the Greek bureau and the bureaux of the third countries in question; Whereas on 14 March 1986 agreements were signed between the national insurers' bureaux of Spain and Portugal and the bureaux of Hungary, Czechoslovakia and the German Democratic Republic; Whereas, therefore, all the conditions for the removal of checks on insurance against civil liability between Spain and Portugal and the abovementioned third countries are fulfilled, HAS ADOPTED THIS DECISION: Article 1 As from 1 June 1986 Spain and Portugal shall refrain from making checks on insurance against civil liability in respect of vehicles which are normally based in the territory of Hungary, Czechoslovakia and the German Democratic Republic and which are the subject of the agreements of 22 April 1974. Article 2 Spain and Portugal shall forthwith inform the Commission of measures taken to apply this Decision. Article 3 This Decision is addressed to the Kingdom of Spain and the Portuguese Republic. Done at Brussels, 16 May 1986. For the Commission COCKFIELD Vice-President (1) OJ No L 103, 2. 5. 1972, p. 1. (2) OJ No L 8, 11. 1. 1984, p. 17. (3) OJ No L 6, 10. 1. 1975, p. 33. ANNEX ADDENDUM TO THE SUPPLEMENTARY AGREEMENT BETWEEN NATIONAL BUREAUX dated 12 December 1973 (Concluded at Sintra, Portugal - 14 March 1986) (only the English and French texts are authentic) 1. The bureaux referred to in paragraph 2 below multilaterally entered into an Agreement, supplementary to the uniform agreement between bureaux, on 12 December 1973. 2. The bureaux (in relation to the respective territories mentioned) are as follows: 1.2 // Bureau Belge des Assureurs Automobiles // Belgium // Bureau Central FranÃ §ais des SociÃ ©tÃ ©s d'Assurance contre les Accidents d'Automobiles // France (and Monaco) // Bureau Luxembourgeois des Assureurs contre les Accidents Automobiles // Luxembourg // Dansk Forening for International Motorkoeretoejsforsikring // Denmark // HUK-Verband // Federal Republic of Germany, (including West Berlin) // Irish Visiting Motorists' Bureau Limited // Republic of Ireland // Liikennevakuutusyhdistys // Finland // Motor Insurers' Bureau // United Kingdom of Great Britain and Northern Ireland, (including the Channel Islands and the Isle of Man but excluding Gibraltar) // Nederlands Bureau der Motorrijtuigverzekeraars // The Netherlands // Syndicat Suisse d'Assureurs Automobiles // Switzerland (and Liechtenstein) // Trafikfoersaekringsfoereningen // Sweden // Trafikkforsikringsforeningen // Norway // Ufficio Centrale Italiano (UCI) // Italy (including the Republic of San Marino and the Vatican State) // Verband der Versicherungsunternehmungen OEsterreichs // Austria 3. The Supplementary Agreement of 12 December 1973 declares that the contracting parties thereto base themselves on Council Directive 72/166/EEC of 24 April 1972, concerning the approximation of the laws of Member States relating to the insurance of civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure such liability - (published in Official Journal of the European Communities No L 103, 2. 5. 1972). 4. The Supplementary Agreement of 12 December 1973 (published in Official Journal of the European Communities No L 87, 30. 3. 1974) was brought into force on a date fixed by the Commission of the European Communities for the full application of the Directive referred to above. This Addendum will be brought into force on a date fixed by the Commission in agreement with the Council of Bureaux. 5. By this Addendum the Supplementary Agreement of 12 December 1973 is extended with effect from the agreed operative date, referred to in 4 above, to include the following bureaux (in relation to the respective territories mentioned): 1.2 // AssociaÃ §Ã £o Portuguesa De Seguradores // Portugal // Oficina Espanola de Aseguradores de AutomÃ ³viles // Spain 6. Two-wheeled vehicles listed in Annex I of the Supplementary Agreement of 12 December 1973 by the contracting parties continue to be regarded as normally based in the national territories of those parties. Likewise, this Addendum records that the following two-wheeled vehicles are regarded as normally based in Portugal and Spain, respectively: PORTUGAL Two-wheeled vehicles equipped with a motor not exceeding 50 cc which carry a municipal number plate as required in Portugal. SPAIN Self-propelled, two-wheeled motor vehicles with pedals and an auxiliary motor and a cylinder capacity not exceeding 50 cc, the rider of which is legally domiciled in Spain. 7. The categories of vehicles listed by the contracting parties in Annex II of the Supplementary Agreement of 12 December 1973 are excluded from the scope of application of that Agreement and this Addendum. Likewise, by this Addendum, the following categories of vehicles are excluded by the bureaux of Portugal and Spain. Portugal 1. Agricultural machines and motorized mechanical equipment for which registration plates are not required under Portuguese Law. 2. Vehicles belonging to foreign States and to international organizations of which Portugal is a Member State (white plates - red figures, preceded by the letters 'CD' or 'FM'). 3. Vehicles belonging to the Portuguese State (black plates - white figures, preceded by the letters 'AM', 'AP', 'EP', 'ME', 'MG' or 'MX', according to the Government Department concerned). Spain 1. Motor vehicles used for agricultural or industrial work which are excluded from the insurance and/or licensing requirements. 2. Motor vehicles which are excluded from the licensing requirements and which carry a distinctive military symbol. 3. Motor vehicles for which the Ministry of the Interior - General Direction of Traffic - issues a registration plate of limited duration. These registration plates are as follows: - Test Plates Vermillion colour - ending with the letter 'P'; - Transport Plates Blue colour - ending with the letter 'T'; - Temporary Plates Green colour - figures separated by the letters 'T' or 'R' and ending with a number between 0 and 99; - Technical Inspection Plates Light green colour - figures separated by the letters 'ITV' and ending with a number between 0 and 9999. 4. Motor vehicles bearing a red registration plate, the number of which is preceded by the letters 'CD'. 8. Additionally, by this Addendum, the Supplementary Agreement of 12 December 1973 is amended to read as follows: 1.2 // Article 1 (a) // // Dansk Forening for International Motorkoeretoejsforsikring // Denmark (including the Faroe Islands) // Motor Insurers' Bureau // United Kingdom of Great Britain and Northern Ireland (including the Channel Islands, Gibraltar and the Isle of Man) Article 2 (c) The following vehicles shall be regarded as being normally based in one of the territories referred to in paragraphs 2 or 5 above: - the territory of the State of which the vehicle bears a registration plate, or - two-wheeled vehicles which need not be registered and which conform to the definitions set out in Appendix I to the Supplementary Agreement of 12 December 1973 and in paragraph 6 above. ANNEX II DENMARK The exclusion in respect of vehicles registered in the Faroe Islands is deleted. LUXEMBOURG The first exclusion (agricultural tractors) is deleted. The second exclusion (motirized mechanical equipment) is amended to read as follows: 'Self-propelled, mechanically operated, agricultural machines, with a weight of less than 400 kg.' The third exclusion (vehicles with a temporary registration) is amended to read as follows: 'Vehicles with a temporary registration, after the date of expiry mentioned on the registration plate.' SWITZERLAND The fourth exclusion (vehicles with a temporary registration) is amended to read as follows: 'Vehicles with a temporary registration, (customs plate), after the date of expiry mentioned on the registration plate.' UNITED KINGDOM Is amended to read as follows: 'FOR GREAT BRITAIN AND NORTHERN IRELAND, THE CHANNEL ISLANDS, AND THE ISLE OF MAN 1. Invalid carriages with an unladen weight not exceeding 5 cwt (254 kg). 2. Motor vehicles which are designed to travel on land but are not intended or adapted for use on roads. 3. NATO vehicles subject to the provisions of the London Convention of 19 June 1951 and the Paris Protocol of 28 August 1952.' FOR GIBRALTAR ONLY Vehicles with temporary registration plates. (Figures preceded by the letters 'GG') 9. All other provisions of the Supplementary Agreement of 12 December 1973, and the Annexes thereto, remain unchanged. SIGNATURE CLAUSE This Addendum is concluded under the aegis of the Council of Bureaux at Sintra, Portugal on 14 March 1986 in the form of three copies in the English language and three copies in the French language. One copy in each of the two languages is lodged respectively with the Secretariat of the Council of Bureaux, the General Secretariat of the ComitÃ © EuropÃ ©en des Assurances and the Commission of the European Communities. The Secretariat of the Council of Bureaux undertakes to provide each Signatory Bureau with authorized copies of this Addendum. Signed for the: Associacao portuguesa de Seguradores 1.2 // The President // The Vice-President // Ruy O. M. DE CARVALHO // Pedro R. A. SEIXAS VALE Bureau Belge des Assureurs Automobiles The Director Hubert ANCIAUX Bureau Central FranÃ §ais des SociÃ ©tÃ ©s d'Assurance Contre les Accidents Automobiles The Director Jean RIPOLL Bureau Luxembourgeois des Assureurs Contre les Accidents Automobiles 1.2 // Administrator // The Secretary // Jos. ZEIMES // Paul HAMMELMAN Dansk forening for International Motorkoeretoejsforsikring 1.2 // The Managing Director // The Deputy Managing Director // Steen Leth JEPPESEN // Lars Noerby JOHANSEN HUK-Verband 1.2 // The Deputy Managing Director // The Secretary // Ulf D. LEMOR // Hilmar HOLLE Irish Visiting Motorists' Bureau Limited The Secretary Noel S. MULVIN Liikennevakuutusyhdistys 1.2 // A Member of the Board // The Managing Director // Ingolf ROTKIRCH // Pentti AJO Motor Insurers' Bureau The Chairman Timothy KENT Nederlands Bureau der Motorrijtuigverzekeraars The Chairman Jan SMIT Oficina EspanÃ µla de Aseguradores de AutomÃ ³viles 1.2 // The Chairman // The Vice-Chairman // Ricardo PATRON // Enrique MARCO Swiss Group of Motor Insurers The Secretary-General George FEHR Trafikfoersaekringsfoereningen The Director Lennart LINDSTRAND Trafikkorsikringsforeningen The Director Anders BULL-LARSEN Ufficio Centrale Italiano (UCI) 1.2 // The Chairman // The Manager // Ruggero COLOMBO // Raffaele DEIDDA Verband der Versicherungsunternehmungen OEsterreichs 1.2 // A Member of the Board // The Secretary // Robert KRIEGEL // Gernard TOELG